Title: [Diary entry: 12 October 1785]
From: Washington, George
To: 

Wednesday 12th. Thermometer at 66 in the Morning—64 at Noon and 62 at Night. The Rain which fell last Night had made the ground so Wet that I could neither level or in any manner work it. I was obliged therefore to employ the labourers thereon in other Jobs. Mr. Livingston (son of Peter Van brugh Livingston of New York) came to Dinner, & stayed all Night. And in the Evening Mr. Madison arrived. Wind at No. Et. and thick weather all day; and fine Rain with intervals.